No. 98-11175
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11175
                        Conference Calendar



BILLY RAY RISLEY,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CV-421-Y
                      --------------------
                         April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Billy Ray Risley, Texas prisoner # 715659, appeals the

district court’s dismissal of his 28 U.S.C. 2254 application for

a federal writ of habeas corpus, as barred by the one-year

statute of limitations set forth in 28 U.S.C. § 2244(d).   Risley

argues that the district court erred in failing to toll the

Antiterrorism and Effective Death Penalty Act’s (AEDPA)

limitations period from April 24, 1996, the date that the AEDPA

became effective, until the prison law library received copies of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-11175
                                 -2-

the new habeas law.   Risley is not entitled to equitable tolling

on that basis.    See Felder v. Johnson, 204 F.3d 168, 172-73 (5th

Cir. 2000)(holding that a prisoner’s actual ignorance of the

AEDPA’s limitations period, even if attributable to the newly-

enacted statute’s complete unavailability to inmates, does not

serve as a basis for equitable tolling).   The district court’s

judgment dismissing Risley’s § 2254 application as time-barred is

AFFIRMED.

     Risley’s motion to supplement the record on appeal is DENIED

as unnecessary.

     AFFIRMED; MOTION TO SUPPLEMENT TO RECORD DENIED.